MEMORANDUM2
Gary Lynn Kilbourn appeals from his guilty plea conviction and sentence for unarmed bank robbery, in violation of 18 U.S.C. § 2113. Kilbourn’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and has moved to withdraw on the ground that the appeal does not have merit. Kilbourn has not filed a pro se supplemental brief.
Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.